Citation Nr: 1116046	
Decision Date: 04/25/11    Archive Date: 05/05/11

DOCKET NO.  08-37 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran had active service in the Air Force from November 1983 to November 2003.   His decorations, medals, badges, citations and campaign ribbons include the Kosovo Campaign Medal with 1 Bronze Star; Southwest Asia Service Medal with 1 Bronze Star; Kuwait Liberation Medals (Kuwait and Saudi Arabian Governments); and Air Force Outstanding Unit Award with Valor with 9 Oak Leaf Clusters.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) with that decision, and the RO issued a statement of the case on 8 issues in September 2008.  The Veteran then submitted a substantive appeal in December 2008 in which he specified 3 issues which he was appealing.  Subsequent to that submission, the RO granted service connection for two of those issues in rating decisions in April 2009 and August 2009.   He did not subsequently appeal either the initial disability rating or effective date assigned as to those grants.  Therefore, those claims have been resolved.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and the effective date).  See, also, 38 C.F.R. § 20.200 (2010). 

The Veteran testified before the undersigned Veterans Law Judge at a hearing in March 2011.  A transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the appeal, the Veteran was afforded a VA audiological examination and opinion in September 2008.  At that time, the Veteran's hearing was within normal limits, bilaterally.

At his March 2011 hearing, the Veteran provided specific testimony as to the ongoing and progressive problems that he has had with his hearing.  Hearing 

Transcript, 4-6.  The Veteran's representative requested that, given the age of the last VA examination and the worsening of the Veteran's problems, another VA examination is warranted.   See VAOPGCPREC 11-95 (1995) (a new examination may be appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination in order to assess the nature and severity of the Veteran's bilateral hearing loss.  The examiner should provide an opinion as to whether it is at least as likely as not that any current hearing loss found is causally related to service.       

Complete rationale for any opinion expressed should be provided.   

2.  Thereafter, readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



